DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 and 03/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeiler (U.S. 2019/0160972).
In regards to claim 1. Zeiler discloses A power tool (at least fig. 1, 5, and 8a-c), comprising: a motor (20); at least two battery packs (at least elements 12a-12c; and 40, 42) supplying electrical energy to the motor and connected in parallel (see at least figs. 5-8a-c); a relay control circuit (see at least fig. 5 and paragraphs 47, 48, 49, and 66,68) connecting the motor and the battery packs (illustrated in fig. 5 and fig. 8a-c), the relay control circuit (at least elements 24, 28 and 45) provided with a controller (24), and a plurality of relay switch circuits connected with the controller (illustrated in fig. 8a-c and fig. 5 discussed in at least paragraph 47); wherein the controller is used for detecting the electric energy and/or an user state of battery packs and generates battery pack selection signals (see at least paragraphs 52, 55-57, 58, 63, 66-69 the controller determines at least voltage of battery user selection of battery operation parameters such as make life or power, and generates battery selection signals which correlate to the on/off signals for each battery controller by control 24 based on tool need and user input), the relay switch circuits are arranged corresponding to the battery packs, the relay switch circuits receive the pack selection signals and control turning on/turning off of relay switches therein (see at least paragraph 55-57 and paragraph 66-69), and further switch the battery packs in the on state, to make only one battery pack in the on state at the same time (illustrated in at least fig. 6, 8c and paragraphs 56 and 69).
In regards to claim 2. Zeiler discloses The power tool according to claim 1, Zeiler further discloses wherein the relay switch circuits comprise a battery pack selecting signal receiver in signal connection with the controller and a control signal transmitter (see at least paragraph 52), the relay switch is connected between the battery pack selecting signal receiver and the control signal transmitter, and the relay switch can turning on/turning off under the cooperation of the battery pack selecting signal received by the battery pack selecting signal receiver and a control signal transmitted by the control signal transmitter (as stated in at least paragraph 52 a voltage sensor acting as a signal transmitter sends a signal to receiver of the controller such that the controller determines which relay switches should be open and closed based driving the motor or charging the batteries).
In regards to claim 3. Zeiler discloses The power tool according to claim 1, Zeiler further discloses wherein the battery packs have a first battery pack (12a or 40) and a second battery pack (12b or 42), the relay switch circuits have a first relay switch circuit for controlling the first battery pack to be switched on/off (illustrated in at least fig. 8a and fig. 6 each battery is independently controlled for the switching element s26a-26c or 44a-b and 46a-b) and a second relay switch circuit for controlling the second battery pack to be switched on/off (battery one has a circuit for control of switch 26a or 44a, 46a while battery two has relay circuit for switch control of 26b or 44b and 46b ), and the battery pack selection signals have a first battery pack selection signal for controlling the first relay switch circuit, and a second battery pack selection signal for controlling the second relay switch circuit (described in at least paragraphs 52, 54-57, and 67-69 which detail the independent control of each battery pack and respective switches based on the needed consumption of power, charging, state of the batteries or user preference as described).
In regards to claim 4. Zeiler discloses The power tool according to claim 3, Zeiler further discloses wherein the first relay switch circuit comprises a first relay switch (26a or 44a), when a voltage of the first battery pack is higher than a predetermined value or only the first battery pack is connected in the relay control circuit, the controller sends a first battery pack selection signal to control the closing of the first relay switch in the first relay switch circuit (see at least fig. 6 or fig. 8c), the first battery pack is in a conducting state, and at the moment, the second relay switch in the second relay switch circuit is in a disconnected state (paragraphs 54-56 and 69).
In regards to claim 6. Zeiler discloses The power tool according to claim 3, Zeiler further discloses wherein the second relay switch circuit comprises a second relay switch, when the voltage of the first battery pack is lower than the predetermined value or only the second battery pack is connected in the relay control circuit, the controller sends a second battery pack selecting signal to control the second relay switch in the second relay switch circuit to turn on, the second battery pack is in a conducting state, and at the moment, the first relay switch in the first relay switch circuit is in a disconnected state (described in at least paragraphs 52, 54-57, and 67-69 which detail the independent control of each battery pack and respective switches based on the needed consumption of power, charging, state of the batteries or user preference as described each switch is independently controlled and a battery can be selectively removed or not used based on available charge of the battery).
In regards to claim 8. Zeiler discloses The power tool according to claim 3, Zeiler further discloses wherein the first battery pack selection signal is a high-level pack selection signal, and the second battery pack selection signal is a low-level pack selection signal (battery selection control can be based on a variety of reasons as stated in at least paragraph 55-57 and 67-69 the high-level pack selection is battery 1 where the low level is battery 2 or lower, the specification does not give distinction between the difference between high-level and low-level is therefore battery one is considered high level and subsequent batteries are considered low level).
In regards to claim 9. Zeiler discloses The power tool according to claim 1, Zeiler further discloses wherein the power tool further comprises a housing for accommodating the motor and the battery packs, a moving component used for driving the power tool to move and a working component drivingly connected with the motor.
In regards to claim 10. Zeiler discloses The power tool according to claim 9, Zeiler further discloses wherein the working assembly is a mowing assembly (fig. 1).
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731